[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
This is an action for dissolution of marriage returnable to the Waterbury Superior Court. The parties were married at Skaneatles, New York on September 21, 1981. They both have lived in Connecticut for at least twelve months prior to the commencement of this action. CT Page 11794
No minor children have been born to the parties.
The court has the requisite jurisdiction to enter a judgment in this matter.
Having considered the evidence and testimony offered at trial and having also considered the provisions of Sections 46b-81 and46b-82, Conn. General Statutes and other related statutes, the court makes the following findings and orders.
The court finds that the allegation that the marriage of the parties has broken down irretrievably has been proven and a judgment dissolving the parties' marriage on that ground is hereby entered. The court decrees that the marriage of the parties is dissolved and the parties are single and unmarried.
The court reserves decision as to the claims for a fair and equitable distribution of the assets of the parties and such other relief as law and equity may provide. Those orders will be entered in a forthcoming supplemental memorandum of decision.
By the Court,
Joseph W. Doherty, Judge